Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 3/9/2022, with respect to the prior art rejection, have been fully considered and are persuasive.  The rejections, has been withdrawn.

Claims 1-19 are allowed.
The following is the statement of reasons for allowance:
The prior art of record, with Watanabe is directed to a control device configured to determine a capacity of spare virtual machines (Watanabe, Abstract). 
Ramani is directed to a processing device for determining configuration data associated with a device, and determining a maximum amount of storage space of a storage component for the device (Ramani, Abstract).
Claim 1 recites, in part: determining a first usage speed of free storage units for use by at least one first database operation, and a second usage speed of free storage units for use by a second database operation using the first and second usage speeds for determining a maximum number of free storage units for use by the second database operation during a time window; executing during the time window the second database operation in accordance with the maximum number; and executing the first database operation, the execution of the first database operation during the time window being limited to the storage units of the storage space.
None of the references, alone or in combination, teach determining a first usage speed of free storage units for use by at least one first database operation, and a second usage speed of free storage units for use by a second database operation.
Therefore, the combination of Watanabe and Ramani does not teach determining a first usage speed of free storage units and a second usage speed of free storage units, and using the first and second usage speed to determine a maximum number of free storage units for use, as recited in claim 1.
Watanabe teaches determining a maximum capacity (Watanabe, Paragraph [00410]) of storage space. Ramani teaches determining a maximum amount of storage space (Ramani, FIG. 7 [reference number 0715]). However, neither reference, alone or in combination, teach using a first and second usage speed to determine a maximum number of free storage units for use, as recited in claim 1.
The prior art of record fails teach, disclose or suggest, as claimed in claims 1 and 17, directed to executing concurrent database operations in a database system during a time window, the database operations being configured to use storage units of a storage space of the database system, the method comprising: determining a first usage speed of free storage units for use by at least one first database operation, and a second usage speed of free storage units for use by a second database operation; using the first and second usage speeds for determining a maximum number of free storage units for use by the second database operation during a time window; executing during the time window the second database operation in accordance with the maximum number; and executing the first database operation, the execution of the first database operation during the time window being limited to the storage units of the storage space.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        5/20/2022